DETAILED ACTION
	Claims 1, 2, 4, 5, 7, 13, 14, 18, 21, 24, 32, 40, 45, 48, 55, 59, 71, 79, 82, 83 are pending and under current examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 1/8/2019 and 12/9/2020 have been considered.

Election/Restrictions
Applicant’s election of 1) AAV as a vector and 2) ALS2 as a single species, in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon further consideration the Examiner withdraws the species requires for the specific transgene.  All transgenes recited in claim 13 are examined herein.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14, 55, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 2, and claim 83, line 2, the phrase "e.g., AAV9.45-AS" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "between about" in claims 14 and 55 is a relative term which renders the claim indefinite.  The term "between about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is indefinite because it unclear what upper and lower range is encompassed by the claim.
Claims 14 and 55 recite the term “independently selected”.  The metes and bounds of this term are unclear with regard how an amino acid is selected, independently from each other.  The as-filed disclosure does not provide a standard for independent selection of the amino acids.  Thus, it is unclear what the metes and bounds of the claim encompass. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 13, 14, 18, 21, 24, 79, 82, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadaczek et al., Molecular Therapy — Methods & Clinical Development 3, 16037, 1-11, January 1, 2016 when taken with WO 2011/008823A2, Curran et al., published January 20, 2011.
Regarding claims 1, 79, 82, and 83, Hadaczek teaches the bilateral injection of AAV1-eGFp into the striatum of monkeys and found robust expression of GFP (p. 2, col. 2, GFP transgene expression in the brain; see p. 9, Materials and Methods).
Regarding claims 2 and 5, Hadaczek uses an AAV1 vector (p. 9, Materials and Methods).
Regarding claim 4, Hadaczek teaches that their AAV vector comprises inverted terminal repeats, AAV2 Rep/cap2 or AAV2rep/cap1.   See p. 9, Materials and Methods, Production of AAV Vectors.
Hadaczek does not explicitly teach that the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 1, part i); wherein the at least one capsid protein comprises an N-terminally grafted heterologous targeting peptide, optionally wherein the peptide comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 15-17, further optionally wherein the peptide is expressed on the surface of the rAAV (claim 7); wherein the hydrophilic peptide comprises between about 2 and about 20 contiguous hydrophilic amino acid residues, optionally wherein each hydrophilic amino acid residue is independently selected from the group consisting of lysine, arginine, aspartic acid, and glutamic acid (claim 14); wherein the blood brain barrier (BBB) receptor targeting agent is (i)    a receptor binding domain of an apolipoprotein, wherein the apolipoprotein is selected from the group consisting of: ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, and ApoE4; or (claim 18) (ii)    the transferring-receptor binding site of a transferrin (claim 18); wherein the targeting composition comprises at least 8 contiguous lysine residues covalently linked to ApoE (claim 21); wherein the targeting composition is represented by SEQ ID NO: 17 (claim 24); that the composition comprises (i)   an effective amount of a targeting composition, wherein the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 79)
However, prior to the effective date of the instant invention, regarding claims 1, 7, 14, 79, Curran teaches a carrier peptide to transport biologically active molecules across the BBB, in particular, Curran teaches that the carrier peptide has a hydrophilic amino acid linked to a BBB agent, wherein the hydrophilic peptide can have between 4-50 amino acids in length (p. 7, lines 18-24).
Regarding claim 18, Curran teaches that the BBB can be the receptor binding domain of ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, ApoE4, and combinations thereof (p. 8, lines 17-19).
Regarding claim 21, Curran teaches that the hydrophilic amino acid can comprise at least 8 continuous lysine residues (p. 8, lines 2-4).
Regarding claim 24, Curran teaches SEQ ID NO:23, which is 100% identical to SEQ ID NO: 17.
Query 100.0%;  Score 174;  DB 18;  Length 40;
Best Local Similarity   100.0%;  

Qy          1 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 36
              ||||||||||||||||||||||||||||||||||||
Db          5 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 40

Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Hadaczek to include the carrier peptide of Curran, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to improve delivery of vectors to the CNS.  As noted by Hadaczek, “The presence of the blood–brain barrier impedes vector transfer to the CNS after systemic delivery.”  See p. 1, col. 2, last ¶.  Further, Curren teaches that their methods allow for delivery of biologically active molecules, such as DNA to the CNS (see p. 4, lines 15-20).  Thus, the skilled artisan would recognize that CNS delivery is impeded by the BBB could be improved by using a carrier peptide, such as that taught by Curren.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

 Claims 1, 2, 4, 5, 7, 13, 14, 18, 21, 24, 40, 45, 48, 55, 59, 79, 82, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Human Molecular Genetics, Vol. 23, No. 3 668–681, 2014, IDS when taken with WO 2011/008823A2, Curran et al., published January 20, 2011.
Regarding claims 1, 40, 79, 82, and 83, Wang teaches the delivery of an AAVrh10 vector that expresses an artificial miRNA targeting SOD1 into SOD1G93A mice (Abstract).  
Regarding claims 2 and 5, Wang teaches the use of rAAV9 and rAAVrh.10 vectors (p. 677, col. 2, AAV Vector Construction and Production).
Regarding claims 4 and 45, Wang teaches that the AAV vector comprises terminal repeats and a promoter and transgene (p. 677, col. 2, AAV Vector Construction and Production; Figure 5).
Regarding claim 13, Wang teaches a CNS-associated transgene comprising miRNA targeting SOD1 (Abstract; p. 672, col. 2).
Wang does not explicitly teach that the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 1, part I; claim 40); wherein the at least one capsid protein comprises an N-terminally grafted heterologous targeting peptide, optionally wherein the peptide comprises or consists of a sequence selected from the group consisting of SEQ ID NO: 15-17, further optionally wherein the peptide is expressed on the surface of the rAAV (claims 7 and 48); wherein the hydrophilic peptide comprises between about 2 and about 20 contiguous hydrophilic amino acid residues, optionally wherein each hydrophilic amino acid residue is independently selected from the group consisting of lysine, arginine, aspartic acid, and glutamic acid (claims 14 and 55); wherein the blood brain barrier (BBB) receptor targeting agent is (i)    a receptor binding domain of an apolipoprotein, wherein the apolipoprotein is selected from the group consisting of: ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, and ApoE4; or (ii)    the transferring-receptor binding site of a transferrin (claims 18 and 59); wherein the targeting composition comprises at least 8 contiguous lysine residues covalently linked to ApoE (claim 21); wherein the targeting composition is represented by SEQ ID NO: 17 (claim 24); that the composition comprises (i)   an effective amount of a targeting composition, wherein the targeting composition comprises a hydrophilic peptide between 4 and 50 amino acids in length linked to a blood brain barrier (BBB) receptor targeting agent (claim 79)
However, prior to the effective date of the instant invention, regarding claims 1, 7, 14, 48, 55, 79, Curran teaches a carrier peptide to transport biologically active molecules across the BBB, in particular, Curran teaches that the carrier peptide has a hydrophilic amino acid linked to a BBB agent, wherein the hydrophilic peptide can have between 4-50 amino acids in length (p. 7, lines 18-24).
Regarding claims 18 and 59, Curran teaches that the BBB can be the receptor binding domain of ApoA, ApoB, ApoC, ApoD, ApoE, ApoE2, ApoE3, ApoE4, and combinations thereof (p. 8, lines 17-19).
Regarding claim 21, Curran teaches that the hydrophilic amino acid can comprise at least 8 continuous lysine residues (p. 8, lines 2-4).
Regarding claim 24, Curran teaches SEQ ID NO:23, which is 100% identical to SEQ ID NO: 17.
Query 100.0%;  Score 174;  DB 18;  Length 40;
Best Local Similarity   100.0%;  

Qy          1 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 36
              ||||||||||||||||||||||||||||||||||||
Db          5 KKKKKKKKKKKKKKKKLRVRLASHLRKLRKRLLRDA 40

Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Wang to include the carrier peptide of Curran, with a reasonable expectation of success.  One of skill in the art would have been motivated to make this modification to improve delivery of vectors to the CNS.  As noted by Wang, there were significant variations between levels of transduction (p. 676, col. 2), and that it was known there are low transduction levels even when AAV serotypes can cross the BBB (p. 669, col. 1, ¶5).  Curran teaches that their methods allow for delivery of biologically active molecules, such as DNA to the CNS (see p. 4, lines 15-20).  Thus, the skilled artisan would recognize that CNS delivery is impeded by the BBB could be improved by using a carrier peptide, such as that taught by Curran.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 32 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Human Molecular Genetics, Vol. 23, No. 3 668–681, 2014, IDS when taken with WO 2011/008823A2, Curran et al., published January 20, 2011 as applied to claims 1, 2, 4, 5, 7, 13, 14, 18, 21, 24, 40, 45, 48, 55, 59, 79, 82, 83 above, and further in view of Nonnenmacher et al., Gene Therapy, 19: 649-658, 2012.
Wang and Curran are summarized and relied upon as detailed above.  They do not explicitly teach administering an effective amount of an inhibitor of endocytosis to the subject, wherein the inhibitor is a small molecule selected from the group consisting of: chloroquine, hypertonic sucrose, chlorpromazine, monodansylcadaverine, phenylarsine oxide, monensin, a phenolthiazine compound, methyl-p-cyclodextrin, filipin, cytochalasin D, latrunculin, amiloride, dynasore, dynole, dyngoe, and Pitstop 2 (claims 32 and 71).
However, prior to the effective date of the claimed invention, Nonnenmacher teaches that AAV vectors have insufficient transduction efficiency in certain tissues, such as the brain (p. 650, col. 1), and that that various inhibitors have found to enhance AAV trafficking/transduction, include chloroquine (See table 2).  Nonnenmacher shows that chloroquine was effective on AAV2, but the skilled artisan would be motivated to try chloroquine on other AAV serotypes that have CNS tissue trophism, to improve transduction efficiency.
Accordingly, it would have been obvious to the skilled artisan to modify Wang and Curran’s teachings and include an inhibitor of endocytosis, such as chloroquine, as taught by Nonnemacher.  It would have been obvious to the skilled artisan to make this modification in order to attempt to improve transduction efficiency.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

Conclusion
	
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632